EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Szakalski on 09/30/21.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
TITLE
Pumice Device and Handle
SPECIFICATION
Paragraph [0003] lines 10-11: “The a first vertical strut bisecting avertical strut[[s]] to form a post having

Paragraph [0004] lines 16-17: “The gripping portion includes a first arm comprising a first surface and second surface opposite the first surface, and a second arm spaced , the second arm comprising a first surface and a second surface opposite the first surface.”

Paragraph [0004] lines 17-18: “a substantially planar platform extending between the first arm and the second arm and spaced apart from each of the first and second surfaces”

Paragraph [0004] lines 23-24: “The first surface of each of the first and second arms s a recess extending longitudinally along a central portion thereof, toward the substantially planar platform such that a transverse distance between the planar platform and each of the first surfaces is less than a transverse distance between the planar platform and each of the second surfaces, the recess comprising a lower straight segment having a length greater than a length of the planar platform.”

Paragraph [0005] line 7: “defining a[[n]] central opening at a first side thereof and a handle extending along a longitudinal direction and attached to the pumice stone.”

Paragraph [0005] lines 8-9: “The gripping portion of the handle includes a first arm extending longitudinally and comprising a first surface and second surface opposite the first surface, a second arm extending longitudinally and spaced apart from the first arm, the second arm comprising a first surface and a second surface opposite the first surface, a substantially planar platform extending between the first arm and the second  and spaced apart from each of the first and second surfaces, and an interconnecting portion extending between distal ends of the first and second arms.”

CLAIMS
CLAIM 1: A pumice device comprising: 
a pumice comprising a central opening at a first side thereof; and 
a handleextending along a longitudinal direction and comprising: 
a gripping portion comprising: 
a first arm extending longitudinally and comprising a first surface and second surface opposite the first surface; 
a second arm extending longitudinally and spaced apart from the first arm, the second 
arm comprising a first surface and a second surface opposite the first surface; and		a substantially planar platform extending between the first arm and the second arm, and spaced apart from each of the first and second surfaces,
wherein [[a]]the first surface of each of the first and second arms longitudinally along a central portion thereof,  such that a transverse distance between the planar platform and each of the first surfaces is less than a transverse distance between the planar platform and each of the second surfaces, the recess  having a length greater than a length of the planar platform, a first tapered segment at a distal end of the lower straight segment, and a second tapered segment at a proximal end of the lower straight segment, and 
wherein [[a]]the second surface of each of the first and second arms
a support portion extending from the gripping portion and extending into the opening of the pumice, the support portion comprising: 
a first vertical strut bisecting a second horizontal strut to form a post having a cross shape, 
a plurality of ribs each extending circumferentially around an axial centerline of the post and arranged spaced apart along a length of the post, each rib of the plurality of ribs comprising four rib segments disposed between adjacent portions of the vertical and horizontal struts, and 
a plurality of cavities defined between adjacent ribs of the plurality of ribs, and 
an adhesive disposed in the plurality of cavities, the adhesive securing the handle to the pumice stone along the central opening thereof 

CLAIM 4: Cancel

CLAIM 5: The pumice device of claim [[4]]3, wherein the four rib segments of each rib are arranged in a common plane.  

CLAIM 7: Cancel

CLAIM 16: A pumice device comprising: 
a pumice comprising acentral opening at a first side thereof; 
a handle extending along a longitudinal direction and comprising: 
a gripping portion comprising: 
a first arm extending longitudinally and comprising a first surface and a second surface opposite the first surface; 
a second arm extending longitudinally and spaced apart from the first arm, the second arm comprising a first surface and a second surface opposite the first surface; and 
a substantially planar platform extending between the first arm and the second arm, and spaced apart from each of the first and second surfaces; and 
an interconnecting portion extending between distal ends of the first and second arms, 
wherein [[a]]the first surface of each of the first and second arms longitudinally along a central portion thereof, such that a transverse distance between the planar platform and each of the first surfaces is less than a transverse distance between the planar platform and each of the second surfaces, the recess comprising a lower straight segment having a length greater than a length of the planar platform, a first tapered segment at a distal end of the lower straight segment, and a second tapered segment at a proximal end of the lower straight segment, and 
wherein [[a]]the second surface of each of the first and second arms
a support portion extending from the gripping portion and extending into the opening of the pumice, the support portion comprising: 
a first vertical strut bisecting a second horizontal strut to form a post having a cross shape[[;]], 
a plurality of ribs each extending circumferentially around an axial centerline of the post and arranged spaced apart along a length of the post, each rib of the plurality of ribs comprising four rib segments disposed between adjacent portions of the vertical and horizontal struts,[[;]] and 
a plurality of cavities defined between adjacent ribs of the plurality of ribs[[;]], and 
an adhesive disposed in the plurality of cavities, the adhesive securing the handle to the pumice stone along a central opening thereof.  

CLAIM 18: The pumice device of claim 16, wherein the handle further comprises a base member between the gripping portion and the support portion, the base member supporting the first side of the pumice.  

CLAIM 21: The pumice device of claim 16, wherein the adhesive is evenly distributed within
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1 and 16 have not been rejected using the prior art of record because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art references appear to be Daley (US2006/0033229) and Webstaurant (NPL-Pumie Toilet Bowl Ring Remover, internet screenshot 10/31/2015).
Daley discloses a pumice stone device (Figures 1-3A) comprising: a pumice stone (210) defining an opening (not labeled, but is the opening through which handle, 230 is inserted, Paragraph [0006]); a handle (230) attached to the pumice stone, the handle comprising: a gripping portion (portion near 232 comprising undulating finger grooves, as best shown in Figure 3) and a support portion (234) extending from the gripping portion and extending into the opening in the pumice stone (refer to Figures 3-3A), the support portion comprising: a post (portion of 234 that is embedded into the 
	Webstaurant discloses a pumice device comprising a pumice, and a handle attached to the pumice, the handle comprising a gripping portion (refer to first figure below) comprising a first arm extending longitudinally (refer to first figure below) and comprising a first surface and a second opposite surface (refer to second figure below); a second arm extending longitudinally and spaced apart from the first arm (refer to first figure below), the second arm comprising a first surface and a second surface opposite the first surface (refer to second Figure below), wherein a first surface of each of the first arm and second arm defines a recess extending longitudinally (a portion of both the first and second arms near the pumice are curved, thereby defining a recess, refer to first figure below) but does not disclose that this recess is along a central portion thereof;  Webstaurant further discloses wherein the second surface of each of the first and second arms is curved outwardly away from the first surface (an opposite side of the first and second arm is shown to have a convex surface, thereby curving away from the first surface, refer to second figure below); and a substantially planar platform 

    PNG
    media_image1.png
    850
    1046
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    463
    411
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    286
    883
    media_image3.png
    Greyscale

Webstaurant’s device is silent regarding the mechanism by which the handle is connected to the pumice, and therefore does not disclose the support portion extending from the grip portion and extending into an opening of the pumice, the support portion comprising: a post, a plurality of ribs each extending circumferentially around an axial centerline of the post and spaced apart along a length of the post, and a plurality of cavities defined between adjacent ribs of the plurality of ribs, the plurality of cavities configured to accommodate an adhesive for coupling the support portion of the handle to the pumice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                             


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799